DETAILED ACTION
	The following action is in response to the RCE filed for application 15/994,899 on May 31, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The proposed amendments to the drawings on April 6, 2021 and August 25, 2021 have not been entered.  The Drawings as originally filed on May 31, 2018 are the current drawings in the application.
Specification
The proposed amendments to the Specification on April 6, 2021 and August 25, 2021 have not been entered.  The Specification as originally filed on May 31, 2018 is the current Specification in the application.
Election/Restrictions
Since claim 1 is in condition for allowance, claim 6 has been rejoined and the previously election/restriction has been withdrawn.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Neblett on March 3, 2022.

The application has been amended as follows: 
In the Specification:

In paragraph 15 of the originally filed Specification (5-31-2018), on line 4, “positon” has been replaced with --position--.

In the Claims:
	Claims 7-10 have been cancelled.

Allowable Subject Matter
Claims 1, 3, 5-6 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show or render obvious the shifting method as claimed, and particularly wherein the moving the gear-selector drum from the first shifting position into the intermediate position includes moving the gear selector drum to a rest position between the Page 4 of 17Application No. 15/994,899 Attorney Docket No. 080437.PA819US first shifting position and 
Please Note:  Although applicant does not disclose using the rotational speed of the gearbox input shaft as a shift initiation parameter in claim 6, applicant disclosed using a current gear ratio and the current vehicle speed, which one of ordinary skill in the art at the time of the invention would equate to a gearbox input shaft speed.
Previously cited Yamamoto ‘643 teaches of shifting the transmission clutch to a resting position (SP(2) in Fig. 14(b)), but during the shift to the rest position, the engine torque has already been decreased (Fig. 14(c)) to a level below when the shift command was made.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oikawa ‘894 has been cited to show a similar shifting method wherein a shift command is sensed step 2; if a clutch is actuated, it remains actuated step 3; the engine torque is decreased 
Nakagawa ‘805 has been cited to show a similar shifting method wherein an engine torque is decreased while the clutch remains engaged S107 when a shift is detected S101.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



March 3, 2022